Name: Commission Decision of 11 March 1994 amending for the third time and for the department of Loire-Atlantique, France, Decision 93/24/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  regions of EU Member States;  means of agricultural production;  health;  trade policy;  agricultural policy
 Date Published: 1994-03-16

 Avis juridique important|31994D0163Commission Decision of 11 March 1994 amending for the third time and for the department of Loire-Atlantique, France, Decision 93/24/EEC (Text with EEA relevance) Official Journal L 072 , 16/03/1994 P. 0020 - 0020 Finnish special edition: Chapter 3 Volume 56 P. 0101 Swedish special edition: Chapter 3 Volume 56 P. 0101 COMMISSION DECISION of 11 March 1994 amending for the third time and for the department of Loire-Atlantique, France, Decision 93/24/EEC (Text with EEA relevance) (94/163/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 92/102/EEC (2), and in particular Article 10 thereof, Whereas France considered that part of its territory was free from Aujeszky's disease and submitted supporting documentation to the Commission as provided for in Article 10 of Directive 64/432/EEC; Whereas Commission Decision 93/24/EEC (3), as last amended by Decision 93/664/EC (4), lays down additional guarantees relating to Aujeszky's disease for pigs destined to Member States or regions free of disease and lists those regions in Annex I; Whereas outbreaks of Aujeszky's disease have occurred in the department of Loire-Atlantique in France which is included in Annex I to Decision 93/24/EEC; Whereas it is appropriate to remove the department of Loire-Atlantique from Annex I to Decision 93/24/EEC pending clarification of the disease situation there; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Annex I to Decision 93/24/EEC, 'Loire-Atlantique' is deleted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 March 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 355, 5. 12. 1992, p. 32. (3) OJ No L 16, 25. 1. 1993, p. 18. (4) OJ No L 303, 10. 12. 1993, p. 27.